FILE COPY




                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --


NO. 18-1196
                                                 §
 TIMOTHY CASTLEMAN AND                           §
                                                                              Lubbock County,
 CASTLEMAN CONSULTING, LLC                       §
 v.                                              §
                                                                                    7th District.
 INTERNET MONEY LTD. AND                         §
 KEVIN O'CONNOR                                  §



                                                                               February 1, 2019

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                                                                     May 3, 2019

        Petitioners' motion for rehearing of petition for review, filed herein in the above
 numbered and styled case, having been duly considered, is ordered, and hereby is, denied.

                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioners, TIMOTHY CASTLEMAN AND CASTLEMAN
 CONSULTING, LLC, pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 7th day of May, 2019.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk